ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Amendment filed 16 November 2021 has been entered and considered. Claims 1-21 have been amended. Claims 1-21, all the claims pending in the application, are allowed.  

Response to Amendment
Claim Rejections - 35 USC § 112
In view of the amendments to claims 4, 5, 8, 14, 15, and 18, the rejections under 35 USC 112 are withdrawn. 

Prior Art Rejections
In view of the amendments to independent claims 1, 11, and 21, the prior art rejections are withdrawn. Claims 1-21 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Each of independent claims 1 and 11 recites, in some variation: receiving, using control circuitry, an image set of a first juvenile salmonid, wherein the image set of the first juvenile salmonid includes a phenotype characteristic of the first juvenile salmonid; generating, using the control circuitry, a first pixel array based on the image set of the first juvenile salmonid; labeling, using the control circuitry, the first pixel array with a genotype biomarker for the first juvenile salmonid; training, using the control circuitry, an artificial neural network to detect the genotype 
In the closest prior art of record, Navotas is directed to determining the freshness level of a fish based on a neural network that inputs images of the eyes and gills of the fish. Navotas discloses a training process of the artificial neural network ANN beginning with the acquisition of a training image of the fish which is segmented into three parts: the eyes, the gills, and the body. The desired output is assigned to the ANN training input, the output including a freshness score from 1-5, then a back propagation algorithm for training the ANN to achieve the desired output corresponding to the ANN input. Once trained, a testing phase of the ANN is performed by inputting a testing image of a fish including the eyes and gills of the fish, and the ANN outputs a freshness level on a scale of 1-5. 
However, Navotas does not expressly disclose that the algorithm is performed on juvenile salmonids, that the characteristics of the fish are phenotype ones, or that the labeled characteristic is a genotype biomarker. 
Almeida, like Navotas, is directed to image-based fish classification. Almeida discloses performing sex classification of guppies based on the fact that visible sex differentiation is 
However, Almeida’s teachings are specific to juvenile guppies, not juvenile salmonids. Thus, even in combination with Navotas, Almeida would not teach or suggest the claimed algorithm which is performed on juvenile salmonids. 
Colihueque (“Genetics of Salmonid Skin Pigmentation: Clues and Prospects for Improving the External Appearance of Farmed Salmonids”) discloses a correlation between salmon skin pigmentation and internal genetic biomarkers. However, such correlation is detected in adult salmonids. Thus, even if Colihueque were to be combined with Navotas, the combination would fail to teach or suggest utilize a neural network to predict genotype biomarkers from phenotype characteristics of juvenile salmonids, as claimed in independent claims 1 and 11.
James et al. (U.S. Patent Application Publication No. 2021/0142052) discloses a neural network trained to recognize characteristics in fish for the purpose of clustering, the fish including juvenile salmonids. However, James was effectively filed on 12 November 2019 which is later than the earliest effective filing date of the claimed invention 20 August 2019. Thus, James does not qualify as prior art. 
The Examiner has been unable to find any teaching or suggestion in the cited art prior to the effective filing date of the claimed invention to utilize a neural network to predict genotype biomarkers from phenotype characteristics of juvenile salmonids, as required by independent claims 1 and 11. Accordingly, these claims are allowed. Claims 2-3 and 5-10 are allowed by virtue of their dependency on claim 1. Claims 12-13 and 15-20 are allowed by virtue of their dependency on claim 11. 

Each of independent claims 4 and 14 recites, in some variation: receiving an image set of a first juvenile fish, wherein the image set of the first juvenile fish includes a phenotype characteristic of the first juvenile fish; generating a first pixel array based on the image set of the first juvenile fish; labeling the first pixel array with a genotype biomarker for the first juvenile fish; training an artificial neural network to detect the genotype biomarker in juvenile fish based on the labeled first pixel array; receiving an image set of a second juvenile fish, wherein the image set of the second juvenile fish includes a phenotype characteristic of the second juvenile fish; generating a second pixel array based on the image set of the second juvenile fish; inputting the second pixel array into the trained neural network; and receiving an output from the trained neural network indicating that the second juvenile fish has the genotype biomarker, wherein the first juvenile fish is a first fertilized fish egg and the second juvenile fish is a second fertilized fish egg, and wherein the image set of the first juvenile fish includes an image of the first fertilized egg with a depth of field of half of the first fertilized egg and the image set of the second juvenile fish includes an image of the second fertilized egg with a depth of field of half of the second fertilized egg. The cited art of record does not teach or suggest such a combination of features. 
Although the combination of Navotas and Almeida (summarized above) may teach utilizing a neural network to predict genotype biomarkers from phenotype characteristics of juvenile guppies, the combination fails to teach or suggest that the first juvenile fish is a first fertilized fish egg and the second juvenile fish is a second fertilized fish egg, and wherein the image set of the first juvenile fish includes an image of the first fertilized egg with a depth of field of half of the first fertilized egg and the image set of the second juvenile fish includes an 

Independent claim 21 recites receiving an image set of a first juvenile salmonid, wherein the image set of the first juvenile salmonid includes an external characteristic of the first juvenile salmonid, and wherein the first juvenile salmonid is under 5 grams; generating a first pixel array based on the image set of the first juvenile salmonid; labeling the first pixel array with an internal condition for the first juvenile salmonid; training a convolutional neural network to detect the internal condition in juvenile salmonids based on the labeled first pixel array; receiving an image set of a second juvenile salmonid, wherein the image set of the second juvenile salmonid includes an external characteristic of the second juvenile salmonid, and wherein the second juvenile salmonid is under 5 grams; generating a second pixel array based on the image set of the second juvenile salmonid; inputting the second pixel array into the convolutional trained neural network; and receiving an output from the trained convolutional neural network indicating that the second juvenile salmonid has the internal condition. 
As discussed above with respect to independent claims 1 and 11, the Examiner has been unable to find any teaching or suggestion in the cited art prior to the effective filing date of the claimed invention to utilize a neural network to predict an internal condition from external characteristics of juvenile salmonids, as required in independent claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SEAN M CONNER/Primary Examiner, Art Unit 2663